Exhibit 10.3

 

INVESTMENT TECHNOLOGY GROUP, INC.
STOCK UNIT GRANT AGREEMENT

FOR EMPLOYEES

 

THIS GRANT AGREEMENT, dated as of                    (the “Date of Grant”), is
entered into by and between Investment Technology Group, Inc. (the “Company”), a
Delaware corporation, and                , an employee of the Company’s direct
or indirect subsidiary (the “Employee”).

 

WHEREAS, the Employee has been awarded the following Grant under the Investment
Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the “Plan”). 
Capitalized terms used herein and not defined herein shall have the meanings set
forth in the Plan.  In the event of any conflict between this Grant Agreement
and the Plan, the Plan shall control.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows:

 

1.                                      Grant of Stock Units.  Subject to the
terms and conditions set forth in this Grant Agreement and the Plan, the
Employee is hereby awarded      Stock Units that represent hypothetical shares
of Company Stock on a one-for-one basis (the “Stock Unit Grant”).

 

2.                                      Grant Subject to Plan Provisions.  This
Stock Unit Grant is granted pursuant to the Plan, the terms of which are
incorporated herein by reference, and in all respects shall be interpreted in
accordance with the Plan.  The Plan and the Plan prospectus are available on ITG
Exchange; provided that paper copies of the Plan and the Plan prospectus are
available upon request by contacting the Legal Department of the Company at
ITG_Legal.  This Stock Unit Grant is subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) the registration, qualification or
listing of the shares issued under the Plan, (b) changes in capitalization,
(c) requirements of applicable law and (d) all other Plan provisions.  The
Committee has the authority to interpret and construe this Grant Agreement
pursuant to the terms of the Plan, and its decisions are conclusive as to any
questions arising hereunder.

 

3.                                      Stock Unit Account.  The Company shall
establish and maintain a Stock Unit bookkeeping account (the “Account”) on its
records for the Employee and shall record in the Account the number of Stock
Units awarded to the Employee.  No shares of stock shall be issued to the
Employee at the time the Stock Unit Grant is made.

 

4.                                      Vesting of the Stock Unit Grant. 
Subject to Section 5 below and the other terms and conditions of this Grant
Agreement and the Plan, this Stock Unit Grant shall become vested
                   if the Employee has remained continuously employed by the
Employer from the Date of Grant through the vesting date and is in Good Standing
(as defined

 

--------------------------------------------------------------------------------


 

below) on the vesting date; provided, however, that the Stock Unit Grant shall
become immediately vested in full (i) upon a Change in Control Termination (as
defined below) or (ii) upon the Employee’s Termination of Service (as defined
below) due to the Employee’s death or Disability (as defined below).  To the
extent the Change in Control Termination occurs during the six-month period
prior to the Change in Control, the Stock Unit Grant shall become vested in full
immediately prior to the Change in Control.  Unless otherwise provided by the
Committee, all amounts receivable in connection with any adjustments to the
Company Stock under Section 5(d) of the Plan shall be subject to the vesting
schedule in this Section 4.

 

5.                                      Termination of Service; Violation of
Code of Conduct; [Financial Restatement;] Forfeiture of Unvested Stock Unit
Grant.

 

(a)                                    In the event of the Employee’s
Termination of Service for any reason other than due to the Employee’s
(i) Change in Control Termination or (ii) death or Disability, in each case,
prior to the date the Stock Unit Grant otherwise becomes vested in accordance
with Section 4 above, the Stock Unit Grant shall immediately be forfeited by the
Employee.  [For non-Executive Committee members only:  In addition, whether or
not the Employee incurs a Termination of Service, in the event that the Employee
materially breaches the Employer’s Code of Business Conduct and Ethics, as such
material breach is determined by the Committee in its sole discretion, prior to
the date the Stock Unit Grant otherwise becomes vested in accordance with
Section 4 above, the Committee may determine, in its sole discretion, that the
Stock Unit Grant shall cease to vest effective as of the date of the Employee’s
material breach, subject to compliance with applicable law.]  [For Executive
Committee members only:  In addition, whether or not the Employee incurs a
Termination of Service, if, prior to the date the Stock Unit Grant otherwise
becomes vested in accordance with Section 4 above (i) the Employee materially
breaches the Employer’s Code of Business Conduct and Ethics, as such material
breach is determined by the Committee in its sole discretion, or (ii) the
Company is required to prepare a restated financial statement that is filed with
an external regulator because of material noncompliance of the Company with any
financial reporting requirement, whether or not such restatement involves
misconduct of the Employee, then the Committee may determine, in its sole
discretion, that the Stock Unit Grant shall cease to vest effective as of the
date of the material breach or the date on which the Company is notified of such
requirement, as applicable, in each case, subject to compliance with applicable
law.]

 

(b)                                    For purposes of this Agreement, the
following terms have the following meanings:

 

(i)                                          “Cause” means “Cause” as defined in
an Employee’s Change in Control Agreement or other applicable agreement with the
Employing Entity, or if no such agreement exists or the definition of “Cause” is
specifically limited to such applicable agreement, “Cause” means the occurrence
of any one or more of the following:  (i) the Employee’s willful failure to
substantially perform the Employee’s duties with the Employing Entity or the
Company (other than any such failure resulting from the Employee’s Disability),
after a written demand for substantial performance is delivered to the Employee
that specifically identifies the manner in which the Employing Entity believes
that the Employee has not substantially performed the Employee’s duties, and the
Employee has failed to remedy the situation within fifteen (15) business days of
such written notice from the Employing Entity; (ii) gross negligence in the

 

2

--------------------------------------------------------------------------------


 

performance of the Employee’s duties which results in material financial harm to
the Employing Entity or the Company; (iii) the Employee’s conviction of, or plea
of guilty or nolo contendere, to any felony or any other crime involving the
personal enrichment of the Employee at the expense of the Employing Entity or
the Company; (iv) the Employee’s willful engagement in conduct that is
demonstrably and materially injurious to the Employing Entity or the Company,
monetarily or otherwise; or (v) the Employee’s willful material violation of any
provision of the Company’s code of conduct.

 

(ii)                                       “Change in Control Termination” means
(A) the Employee’s Involuntary Termination of Service within six months prior to
the date on which a Change in Control occurs, and it is reasonably demonstrated
that such termination (I) was at the request of a third party who has taken
steps reasonably calculated or intended to effect a Change in Control or
(II) otherwise arose in connection with, or anticipation of, a Change in Control
or (B) the Employee’s employment of service is terminated by Involuntary
Termination of Service or by the Employee for Good Reason upon or following a
Change in Control.

 

(iii)                                  “Disability” means an Employee’s becoming
disabled within the meaning of Section 22(e)(3) of the Code.

 

(iv)                                 “Good Standing” means the Employee is
actively employed by the Employing Entity on the vesting date and has not given
a notice of resignation to, or received a notice of termination from, the
Employing Entity prior to such date.

 

(v)                                    “Involuntary Termination of Service”
means the Employee incurred a Termination of Service on account of a Termination
of Service by the Employing Entity without Cause (other than death or
Disability).

 

(vi)                                 “Termination of Service” means the Employee
ceases to be employed by the Employer.  An Employee employed by a Subsidiary of
the Company shall also be deemed to incur a Termination of Service if such
Subsidiary ceases to be a Subsidiary of the Company and such Employee does not
immediately thereafter become employed by the Company or another Subsidiary of
the Company.  Temporary absences from employment because of illness, vacation or
leave of absence and transfers among Employers shall not be considered a
Termination of Service.

 

6.                                      Distribution of Shares.  The Company
shall distribute to the Employee (or the Employee’s heirs in the event of the
Employee’s death) at the time of vesting of the Stock Unit Grant in accordance
with Section 4 above (but not later than March 15 of the calendar year following
the calendar year in which the Stock Units vest), a number of shares of Company
Stock equal to the number of Stock Units then held by the Employee that became
vested at such time, subject to reduction for withholding of shares pursuant to
Section 9 below.

 

7.                                      Rights and Restrictions.  The Stock Unit
Grant shall not be transferable, other than by will or under the laws of descent
and distribution (or pursuant to a beneficiary designation authorized by the
Committee).  Prior to vesting of the Stock Unit Grant and delivery of the shares
of Company Stock to the Employee, the Employee shall not have any rights or
privileges of a stockholder as to the shares of Company Stock subject to the
Stock Unit Grant.  Specifically, the Employee shall not have the right to
receive dividends or the right to vote such shares of Company Stock, nor shall
the Employee have the right to sell, assign, pledge, hypothecate, encumber,
transfer or otherwise dispose of, in whole or in part, the Stock Unit

 

3

--------------------------------------------------------------------------------


 

Grant, prior to vesting of the Stock Unit Grant and delivery of the shares of
Company Stock.  The Employee shall not have any interest in any fund or specific
assets of the Employer by reason of this Stock Unit Grant or the Account
established for the Employee.

 

8.                                      Limitations.  Nothing herein shall limit
the Company’s right to issue Company Stock, or Stock Units or other rights to
purchase Company Stock subject to vesting, expiration and other terms and
conditions deemed appropriate by the Company and its affiliates.  Nothing
expressed or implied herein is intended or shall be construed to confer upon or
give to any Person, other than the parties hereto, any right, remedy or claim
under or by reason of this Grant Agreement or of any term, covenant or condition
hereof.

 

9.                                      Withholding.  At the time of
distribution pursuant to Section 6 above, and in accordance with any rules or
regulations of the Committee then in effect, the Company shall withhold, through
an automatic share withholding procedure, Company Stock with a Fair Market Value
(measured as of the vesting date) equal to the amount of the federal, state or
local taxes of any kind required by law to be withheld with respect to the
distributions.  To the extent not withheld, the Employee shall pay to the
Employing Entity or make arrangements satisfactory to the Committee regarding
payment of any federal, state or local taxes of any kind required by law to be
withheld at any time with respect to the Stock Unit Grant and the Employing
Entity shall, to the extent permitted or required by law, have the right to
deduct from any payment of any kind otherwise due to the Employee, federal,
state and local taxes of any kind required by law to be withheld.

 

10.                               Expenses of Issuance of Company Stock.  The
issuance of stock certificates hereunder shall be without charge to the
Employee.  The Company shall pay, and indemnify the Employee from and against
any issuance, stamp or documentary taxes (other than transfer taxes) or charges
imposed by any governmental body, agency or official (other than income taxes)
by reason of the issuance of Company Stock.

 

11.                               Terms are Binding.  The terms of this Grant
Agreement shall be binding upon the executors, administrators, heirs,
successors, transferees and assignees of the Employee and the Company.

 

12.                               Compliance with Law.  The transfer of Company
Stock hereunder shall be subject to the terms, conditions and restrictions as
set forth in the governing instruments of the Company, Company policies,
applicable federal and state securities laws or any other applicable laws or
regulations, and approvals by any governmental or regulatory agency as may be
required.  By signing this Grant Agreement, the Employee agrees not to sell any
Company Stock at a time when applicable laws or the Company policies prohibit a
sale.

 

13.                               References.  References herein to rights and
obligations of the Employee shall apply, where appropriate, to the Employee’s
legal representative or estate without regard to whether specific reference to
such legal representative or estate is contained in a particular provision of
this Grant Agreement.

 

14.                               Notices.  Any notice required or permitted to
be given under this Grant Agreement shall be in writing and shall be deemed to
have been given when delivered personally

 

4

--------------------------------------------------------------------------------


 

or by courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently, by
similar process, give notice of:

 

If to the Company:


Investment Technology Group, Inc.
One Liberty Plaza

165 Broadway

New York, NY 10006

Attention: General Counsel

 

If to the Employee:

 

At the Employee’s most recent address shown on the Employing Entity’s corporate
records, or at any other address at which the Employee may specify in a notice
delivered to the Company in the manner set forth herein.

 

15.                               No Right to Continued Employment.  This Stock
Unit Grant shall not confer upon the Employee any right to continue in the
employ of the Employer nor shall this Stock Unit Grant interfere with the right
of the Employer to terminate the Employee’s employment at any time.

 

16.                               Section 409A.  It is intended that the Stock
Unit Grant issued hereunder shall be exempt from, or comply with, Section 409A
of the Code (and any regulations and guidelines issued thereunder) to the extent
the Stock Unit Grant is subject thereto, and the Stock Unit Grant shall be
interpreted on a basis consistent with such intent.  In no event shall the
Employee, directly or indirectly, designate the calendar year in which the
shares underlying the Stock Unit Grant will be distributed.  This Grant
Agreement may be amended without the consent of the Employee in any respect
deemed by the Committee to be necessary in order to preserve compliance with
Section 409A of the Code.

 

17.                               Costs.  In any action at law or in equity to
enforce any of the provisions or rights under this Grant Agreement, including
any arbitration proceedings to enforce such provisions or rights, the
unsuccessful party to such litigation or arbitration, as determined by the court
in a final judgment or decree, or by the panel of arbitrators in its award,
shall pay the successful party or parties all costs, expenses and reasonable
attorneys’ fees incurred by the successful party or parties (including without
limitation costs, expenses and fees on any appeals), and if the successful party
recovers judgment in any such action or proceeding such costs, expenses and
attorneys’ fees shall be included as part of the judgment.

 

18.                               Further Assurances.  The Employee agrees to
perform all acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Grant Agreement, including but not
limited to all acts and documents related to compliance with applicable federal
and/or state securities laws.

 

5

--------------------------------------------------------------------------------


 

19.                               Counterparts.  For convenience, this Grant
Agreement may be executed in any number of identical counterparts, each of which
shall be deemed a complete original in itself and may be introduced in evidence
or used for any other purposes without the production of any other counterparts.

 

20.                               Governing Law.  This Grant Agreement shall be
construed and enforced in accordance with Section 19(h) of the Plan.

 

21.                               Entire Agreement.  This Grant Agreement,
together with the Plan, sets forth the entire agreement between the parties with
reference to the subject matter hereof, and there are no agreements,
understandings, warranties, or representations, written, express, or implied,
between them with respect to the Stock Unit Grant other than as set forth herein
or therein, all prior agreements, promises, representations and understandings
relative thereto being herein merged.

 

22.                               Amendment; Waiver.  This Grant Agreement may
be amended, modified, superseded, canceled, renewed or extended and the terms or
covenants hereof may be waived only by a written instrument executed by the
parties hereto or, in the case of a waiver, by the party waiving compliance. 
Any such written instrument must be approved by the Committee to be effective as
against the Company.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of the breach of any
term or provision contained in this Grant Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Grant Agreement.

 

23.                               Severability.  Any provision of this Grant
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

24.                               Recoupment Policy.  The Employee hereby agrees
that the Employee will be subject to any compensation clawback or recoupment
policies that may be applicable to the Employee as an employee of the Company or
any of its affiliates, as in effect from time to time and as approved by the
Board or the Committee, whether or not approved before or after the Date of
Grant.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant Agreement as of the
date first above written.

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

I hereby accept the Stock Unit Grant described in this Grant Agreement, and I
agree to be bound by the terms of the Plan and this Grant Agreement.  I hereby
further agree that all the decisions and determinations of the Committee shall
be final and binding.

 

 

 

 

 

 

[Insert Name of the Employee]

 

7

--------------------------------------------------------------------------------